Citation Nr: 1641557	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left inguinal hernia status post repair with residual scar.

2.  Entitlement to a compensable rating for right inguinal hernia status post repair with residual scar prior to August 31, 2012, in excess of 10 percent prior to December 30, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served in the Army from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the RO awarded an increased 10 percent disability rating effective August 31, 2012 for right hernia.  Subsequently, the Veteran testified at a July 2015 travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In August 2015, the Board remanded the matter for additional development.  In September 2015, the RO awarded an increased 30 percent disability rating effective December 30, 2013 for the right hernia.  The claim remains in controversy as less than the maximum benefit available was awarded).  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Left inguinal hernia status post repair with residual scar is not manifested by a postoperative recurrent hernia.

2.  Prior to August 31, 2012, right inguinal hernia status post repair with residual scar was not manifested by postoperative recurrent hernia or a .

3.  From August 31, 2012 to December 30, 2013, right inguinal hernia status post repair with residual scar was not manifested by a small hernia.

4.  Since December 30, 2013, right inguinal hernia status post repair with residual scar is not manifested by a large hernia.

5.  The residual hernia scars are not painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left inguinal hernia status post repair with residual scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7338; Diagnostic Codes 7800-7805.

2.  Prior to August 31, 2012, criteria for a compensable rating for right inguinal hernia status post repair with residual scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7338; Diagnostic Codes 7800-7805.

3.  From August 31, 2012 to December 30, 2013, the criteria for a rating higher than 10 percent for right inguinal hernia status post repair with residual scar were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes 7338; Diagnostic Codes 7800-7805.

4.  Since December 30, 2013, the criteria for a rating higher than 30 percent for right inguinal hernia status post repair with residual scar are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.321, 4.118, Diagnostic Codes 7338; Diagnostic Codes 7800-7805.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist as to these issues.  The electronic claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

Additionally, in accordance with the August 2015 Board remand, the AOJ obtained updated VA treatment records and afforded the Veteran an additional VA examination to evaluate the severity of his left and right inguinal hernias.  Updated VA treatment records were obtained and the Veteran underwent a VA examination in September 2015.  The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Left and Right Inguinal Hernias

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of a compensable disability rating for left inguinal hernia status post repair with residual scar.  He also appeals the denial of a disability rating higher than 10 percent for right inguinal hernia status post repair with residual scar prior to August 31, 2012, a rating higher than 30 percent prior to December 30, 2013 and a rating higher than 30 percent thereafter.

The Veteran's service connected left and right inguinal hernia status post repair with residual scar are rated under Diagnostic Code 7338-7804.  Under DC 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable.  A postoperative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.

Under DC 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.

The May 2010 VA examination revealed that the Veteran had a bilingual inguinal hernia with postoperative scars.  There was no evidence of left or right inguinal hernia during the examination.  There was evidence of a right inguinal area linear scar that measured 9 centimeters by .25 centimeters.  There was also evidence of a left inguinal area linear scar that measured 5 centimeters by .25 centimeters.  It was noted that the scars were superficial with no pain or skin breakdown.  The examiner did not notice any inflammation, edema, keloid formation or impairment of function.

The December 2013 VA examination showed that a left hernia was not detected.  A right hernia was observed and described as small, operable, remediable and able to be well supported by a truss or belt.  Left and right inguinal hernia postoperative scars were noted as stable and asymptomatic. 

A September 2015 VA examination showed that the right inguinal hernia was a postoperative recurrent hernia that was operable and remediable.  The hernia was small and readily reducible and the examiner noted that it can be well supported by a truss or belt.  The examiner did not detect a left inguinal hernia.  An evaluation of the left and right scars revealed that the scars were not painful or unstable.

VA treatment notes show that both postoperative inguinal hernias were stable and without recurrence until the right inguinal hernia recurred in August 2012.  At that time, the clinician noted that the right inguinal hernia was reducible.  The left inguinal hernia remained asymptomatic; however, the clinician noted the Veteran's subjective reports of pain.  

A review of the record shows that the Veteran's left inguinal hernia status post repair with residual scar has been asymptomatic throughout the pendency of the appeal.  As there is no evidence of a left hernia, the claim for a compensable rating is denied.  

Regarding the right inguinal hernia status post repair with residual scar, the record shows that prior to August 31, 2012, the Veteran's right hernia was asymptomatic.  Therefore, a compensable rating prior to August 31, 2012 is also denied. 

The Board further finds against a rating higher than 10 percent for right inguinal hernia status post repair with residual scar from August 31, 2012 to December 30, 2013.  In this regard, during this period, a small right inguinal hernia as defined in the rating criteria is not shown by the record.  Rather, examination revealed during this time that although a right hernia was visible, there was no indication for a truss or supporting belt.  As the criteria for a higher rating have not been met, the claim for a rating in excess of 10 percent for the period August 31, 2012 to December 30, 2013 is denied.

The Board finds against a rating higher than 30 percent for right inguinal hernia status post repair with residual scar from December 30, 2013.  In this regard, a large right inguinal hernia as defined by the rating schedule is not shown by the record.  Rather, the December 30, 2013 VA examination described the Veteran's left inguinal hernia as small, postoperative, operable, remediable and able to be well supported by a truss or belt.  The September 2015 VA examination revealed the same findings.  Therefore, the claim for a rating higher than 30 percent from December 30, 2013 is denied.

The Board acknowledges that the Veteran has scarring in the left and right inguinal region.  However, as noted above, physical examination reveals that the scars are neither painful nor unstable, and the total area of all related scars is not greater than 39 square centimeters (6 square inches).  In this regard, the May 2010 VA examination noted the superficial, unpainful scars in the left and right inguinal regions.  Consistent with the previous finding of superficial, unpainful scars, the Veteran denied painful scars during the September 2015 VA examination.  As demonstrated, the scarring in the left and right inguinal region are not of the size and/or severity to warrant a separate compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.

The Board has also considered whether this case should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321 (b) (2015).  Such consideration requires a three-step inquiry, each of which must be met to justify a referral.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's postoperative residuals of a right inguinal hernia and left inguinal hernia and the relevant rating criteria does not show "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321 (b).  The Veteran's left inguinal hernia status post repair with scar is asymptomatic.  The right inguinal hernia status post repair with scar is at worst, manifested by small, postoperative recurrent hernia well supported by a truss or belt.  Neither the left or right scar is painful.  The Veteran has not reported any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating.  38 C.F.R. §§ 4.71a , 4.114, 4.118, DCs 7338, 7804; see also Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  While the VA examination noted that the Veteran's hernia disability causes pain with standing walking and lifting objects over 30 pounds, the objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disabilities.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.

As the preponderance of the evidence is against the claim for higher ratings, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 	 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

A compensable rating for left inguinal hernia status post repair with residual scar is denied.

A compensable rating for right inguinal hernia status post repair with residual scar prior to August 31, 2012 is denied.

A rating excess of 10 percent for right inguinal hernia status post repair with residual scar prior to in prior to December 30, 2013 is denied.

A rating excess of 30 percent for right inguinal hernia status post repair with residual scar prior to and since December 30, 2013 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


